Citation Nr: 1138283	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-38 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchitis with asthmatic component.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1947 to May 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's Forced Expiratory Volume in one second (FEV-1) and his FEV-1/Forced Vital Capacity (FVC) are not worse than 56 percent of the predicted value.

2.  The Veteran has not required at least monthly visits for treatment of exacerbations of his service-connected disability nor has he used systemic corticosteroids at least three or more times per year to treat the disability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for asthma have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion in May 2008 and August 2008 VCAA letters have informed the appellant of the information and evidence necessary to warrant entitlement to an increased rating for chronic bronchitis with asthmatic component.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim, what types of evidence VA would attempt to obtain, and what evidence was his responsibility to obtain in the VCAA letters, and the Veteran was informed of the types of evidence necessary to establish an effective date or a disability evaluation for the issue in the May 2008 letter.  

In this case, the RO's decisions came before complete notification of the Veteran's rights under the VCAA.  It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds, however, that any defect with respect to the timing of the VCAA notice in this case was harmless error for the reasons specified below.  Subsequent to the rating decision on appeal, the RO did provide notice to the claimant regarding what information and evidence was needed to substantiate the claim and the Veteran has had the chance to submit evidence in response to the VCAA letters.  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim decided herein has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran was afforded appropriate VA examinations for the disability on appeal.  The examination reports reflect that the claims file was reviewed, subjective complaints were recorded and pertinent objective findings including pulmonary function testing results were recorded.  The information included in the examination reports include sufficient, pertinent, evidence to accurately adjudicate the issue on appeal.  No additional pertinent evidence has been identified by the appellant as relevant to the issue adjudicated by this appeal.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot provide a competent opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

While the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.


Analysis

In April 2008, the Veteran submitted a claim for an increased rating for his service-connected bronchitis with asthmatic component.  In August 2011, the RO granted an increased rating to 30 percent for the service-connected disability and assigned an effective date of January 10, 2001.  The Veteran has not indicated that he is satisfied with the 30 percent disability evaluation assigned and the issue remains on appeal.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's asthma is evaluated as 30 percent under Diagnostic Code 6602, 38C.F.R. § 4.97 (2011).  This is based on a finding that the Veteran requires daily inhalational therapy.  

Under Diagnostic Code 6602, a 100 percent evaluation may be assigned for bronchial asthma when FEV-1 is less than 40-percent predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  Where FEV-1 is 40-55 percent predicted, or; FEV-1/FVC of 40-55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids, a 60 percent evaluation may be assigned.  When forced expiratory volume in one second is 56-70 percent predicted, or; forced expiratory volume in one second/forced vital capacity of 57 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication, a 30 percent evaluation may be assigned.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Under Diagnostic Code 6600, chronic bronchitis with pulmonary function test showing FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, or DLCO (SB) 56 to 65 percent predicted warrants a 30 percent rating; FEV-1 of 40 to 55-percent predicted, FEV-1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55-percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) warrants a 60 percent rating; and FEV-1 less than 40 percent of predicted value, FEV-1/FVC less than 40 percent, DLCO (SB) less than 40-percent predicted, maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or requires outpatient oxygen therapy warrants a 100 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6600 (2010).   

Ratings for coexisting respiratory conditions such as chronic bronchitis will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next  higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96. 

The Board finds that a rating in excess of 30 percent is not warranted at any time during the appeal period.  The symptomatology associated with the service-connected disability does not rise to a sufficient level to warrant an increased rating at any time during the appeal period.  

At the time of a June 2008 VA examination, the Veteran reported that he gets bronchitis two to three times per year.  Two emergency room visits were required in the preceding year.  There was no associated hospital admission.  The Veteran was working at a local car dealer as a "go for."  The examiner noted that there was no cor pulmonale, pulmonary hypertension, and right ventricular hypertrophy.  Pulmonary function testing revealed that FVC was 2.7 liters which was 65% of predicted.  FEV-1 was 2.07 liters which was 70% of predicted.  The FEV-1/FVC was 0.77.  The DLCO was 19.89 which was 80% of predicted.  The DLCO/VA was 4.23 which was 112% of predicted.  The Veteran was working three days per week but reported difficulty maintaining this schedule.  He had taken sick leave for the bronchitis episodes but had been able to maintain his work schedule.  

In February 2010, the Veteran sought treatment in an emergency room for wheezing.  The impression was upper respiratory infection and asthmatic bronchitis.  Several days later the Veteran was seen as a follow-up for acute bronchitis and asthma exacerbation.  

On VA examination in February 2011, the Veteran reported chronic bronchitis, a persistent cough and intermittent dyspnea.  He was treated with oral steroids one time or less per year.  Another statement indicates that the frequency of the courses of systemic (oral and parenteral) corticosteroids was approximately once every one to two years on average.  There was no history of cor pulmonale, pulmonary hypertension, or right ventricular hypertrophy.  The Veteran sought clinical treatment for exacerbations several times per year.  The frequency of the acute attacks was less than weekly but at least once per month.  With regard to employment, the examiner noted that the Veteran had to be assigned different duties and he had increased absenteeism.  The examiner noted the Veteran did not have at least monthly visits to a physician for required care of exacerbations.  He had to see his physician approximately every two to three months.  The frequency of the course of systemic corticosteroids was approximately once or twice per year on average in recent years.  Prebronchodilator pulmonary function testing revealed that FVC was 2.45 liters which was 64% of predicted.  FEV-1 was 1.92 liters which was 65% of predicted.  The FEV-1/FVC ration was 0.78 which was 100% of predicted.  The DLCO was 19.89 which was 80% of predicted.  The DLCO/VA was 4.23 which was 112% of predicted.  Postbronchodilator pulmonary function testing revealed that the FEV-1 changed to 2.06 liters which was not a significant response.  DLCO was 19.14 which was 79% of predicted.  The DLCO/VA was 4.28 which was 125% of predicted.  

An addendum to the February 2011 VA examination report was prepared in June 2011.  The examiner wrote that, post-bronchodilator therapy, the actual FVC value was 2.52 which was 66% of the predicted value.  The FEV1/FVC value was 82 which was 105% of the predicted value.  The predicted value for the FEV1 was 70%.  

Given the above, the Board finds that the Veteran's asthma has not been manifested by FEV-1 worse than 56 percent predicted, FEV-1/FVC worse than 56 percent predicted, at least monthly visits to a physician for required care of exacerbations, or three or more courses of systemic corticosteroids in a year to warrant a higher 60 percent rating under Diagnostic Code 6602.  Similarly, the DLCO results do not suggest a higher 60 percent rating under Diagnostic Code 6600 for chronic bronchitis.  No other diagnostic code provides for a higher rating.  Although the Veteran asserts that his disability warrants an increased rating, the assertions are outweighed by the actual treatment records showing otherwise.  The Board finds the medical evidence to be more probative of the current state of the Veteran's respiratory system than the Veteran's lay allegations.  

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture such that the available schedular evaluations for the service-connected knee disability are inadequate.  A comparison between the level of severity and symptomatology of the disability with the established criteria found in the rating schedule under the pertinent Diagnostic Code shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology (dyspnea).

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it is manifestly not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his service-connected bronchitis with asthmatic component.  Indeed, it does not appear from the record that he has been hospitalized at all for the disability during the appeal period.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  The Veteran has indicated that he had to take time off from work but it was also indicated that he maintained at least part time employment during most of the appeal period and there is nothing in the record which suggests that the service-connected disability markedly impacts his ability to perform his job.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the service-connected chronic bronchitis with asthmatic component causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In sum, there is no support for a higher rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

The appeal for a rating in excess of 30 percent for bronchitis with asthmatic component is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


